IN THE COMMONWEALTH COURT OF PENNSYLVANIA


La-Qun Williams,                       :
                                       :
                          Appellant    :
                                       :
                   v.                  : No. 1250 C.D. 2018
                                       : Submitted: November 21, 2018
Tracy Shawley, et al.                  :


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                                 FILED: June 27, 2019



             La-Qun Williams (Inmate) appeals, pro se, the order of the Greene
County Court of Common Pleas (trial court) granting the summary judgment
motion of a number of defendants associated with the Pennsylvania Department of
Corrections (Department) and the State Correctional Institute at Greene (SCI-
Greene) (collectively, Commonwealth Defendants) and dismissing his complaint.
We affirm.
             Inmate is a prisoner at SCI-Greene, serving a 35- to 85-year sentence
imposed on May 16, 1997, based on his convictions for attempted homicide, rape,
involuntary deviate sexual intercourse, indecent assault, and unlawful restraint.
See Commonwealth v. Williams (Pa. Super., 596 HBG 1997, filed May 13, 1998),
appeal denied, 732 A.2d 1210 (Pa. 1998). Although originally housed at SCI-
Smithfield, his personal property was inventoried on a DC-153M form by the
correctional officers at that institution in November 2013, for his relocation to SCI-
Greene. Supplemental Reproduced Record (S.R.R.) at 30b. His property was
again inventoried on a DC-153M form by Officers (Off.) Blanchard and Sumey
upon his arrival at SCI-Greene. Id. at 31b. Both forms indicated that Inmate’s
black footlocker was “in very poor condition.” Id. at 30b-31b. Both forms also
indicated that Inmate did not possess a typewriter and that his silver Guess
wristwatch was not operational. Id. The form completed at SCI-Smithfield also
noted that he had an “old goose neck” book light, but the form from SCI-Greene
does not note his possession of this item. Compare id. at 30b, 31b.
              On January 8, 2015, Inmate filed Grievance Number 546908, alleging
that his wristwatch was scratched, his book light and footlocker were altered, and
his typewriter was stolen in the move between the institutions. S.R.R. at 17b. As a
result, Inmate sought reimbursement for his altered book light and footlocker; to be
provided a replacement footlocker; the return of his typewriter or $270.00 for its
replacement; and $20,000.00 in reimbursement “[f]or the deliberate altering of
[his] personal property.” Id. at 18b.1
              On February 5, 2015, Inmate filed Grievance Number 550839, again
alleging the damage to his footlocker, book light, and wristwatch and seeking




       1
           Inmate attached a forged DC-153M inventory sheet to the grievance form with an
invalid DC-153M inventory number, 702704, and Off. Sumey’s forged signature. S.R.R. at 32b.
See also id. at 20b (“Attached to this grievance was a fictitious DC-153M with a forged signature
of [Off.] Sumey.”); Policy Number DC-ADM 804, Section 1.A.17. (“An inmate filing a
grievance related to a claim of missing property must provide documentation such as a DC-
153A, Personal Property Inventory Sheet . . . for evidence or proof that the property items were
once in his/her possession. Failure to do so may result in the rejection of the grievance.”).
Inmate wrote on the forged inventory sheet that he possessed a typewriter and that his footlocker
was in “mint condition.” S.R.R. at 32b. The grievance was initially rejected as untimely. Id. at
19b.


                                               2
replacement and $30,000.00 in damages. S.R.R. at 72b, 73b. The grievance was
denied as repetitive of his prior grievance.2 Id. at 74b, 75b.
              On March 8, 2015, Lieutenant (Lt.) Williams denied the grievances,
stating the following in pertinent part:

              I reviewed two (2) separate DC-153M’s concerning your
              personal property. I found them in your file/folder. The
              first one was from SCI Smithfield, dated 11/20/2013;
              which was your exit inventory prior to transferring to SCI
              Greene[.] The second one was your initial inventory
              from SCI Greene, dated 12/09/13; completed by [Off.]
              Blanchard and [Off.] Sumey. I discovered some very
              important information, which will resolve these issues.
              Both DC-153M’s show that your black footlocker was in
              very poor condition. Both inventories show that you
              never had a typewriter. Both inventories also show that
              your watch was not operational. I inspected your old
              gooseneck lamp/book light. It is very old and seems to
              be in that condition from normal wear and tear. Also,
              you signed both DC-153M’s acknowledging that all
              property is/was present and accounted for, no property
              was missing and/or damaged, and your signature above
              acknowledges accuracy. Attached to this grievance was
              a fictitious DC-153M with a forged signature of [Off.]
              Sumey. Verified by [Off.] Sumey. Based on the above, I
              find the following: You attempted to receive payment
              for a typewriter that did not exist. Your footlocker was
              described in very poor condition when you claimed that it
              was in mint condition. Your watch was noted as not
              operational. Your lamp showed signs of normal wear
              and tear. This grievance is denied and frivolous. Your
              request for relief is also denied. Also, Misconduct
              #B751007 will be issued for Forgery, Destroying,



       2
          See Policy Number DC-ADM 804, Section 1.A.15. (“Any grievance issue that has been
or is currently being addressed will not be readdressed in a subsequent grievance.”).



                                            3
                 Altering, Tampering with, or Damaging property, and
                 Lying to an employee.[3]
S.R.R. at 20b, 77b.
                 On March 10, 2015, following a hearing, Hearing Examiner Kerns-
Barr dismissed Misconduct Number B751007 without prejudice. S.R.R. at 37b.
However, on March 13, 2015, Lt. Williams filed Misconduct Number B558353,
again charging Inmate with: (1) violating the Pennsylvania Crimes Code (Crimes
Code)-Forgery4; (2) destroying, altering, tampering with, or damaging property;

       3
           See Section 93.9(a) of the Department’s regulations, which states in pertinent part:

                  (a) The Department will maintain an inmate grievance system
                 which will permit any inmate to seek review of problems which
                 the inmate experiences during the course of confinement. . . . An
                 inmate will not be disciplined for the good faith use of the
                 grievance systems. However, an inmate who submits a grievance
                 for review which is false, frivolous or malicious may be subject to
                 appropriate disciplinary procedures. A frivolous grievance is one
                 in which the allegations or the relief sought lacks any arguable
                 basis in fact as set forth in DC-ADM 804—Inmate Grievance
                 System, which is disseminated to inmates.

37 Pa. Code §93.9(a); DC-ADM 801, Section 1.A.1. (“Every inmate under the jurisdiction of the
Department is expected to follow Department rules and regulations. . . . The Misconduct Charges
(Attachment 1-A) provides a list of prohibited behavior that may result in the commencement of
disciplinary procedures.”); DC-ADM 801, Attachment 1-A(B)(42) (listing “Lying to an
employee” as a “Class I Charge”). See also DC-ADM 804, Glossary of Terms (defining
“Frivolous Grievance” as “[a] grievance is frivolous when it is found that the allegations or the
relief sought lack any arguable basis in law, fact and/or policy.”).

       4
           Section 4101(a) of the Crimes Codes states:

                  (a) Offense defined.—A person is guilty of forgery if, with intent
                 to defraud or injure anyone, or with knowledge that he is
                 facilitating a fraud or injury to be perpetrated by anyone, the actor:

                  (1) alters any writing of another without his authority;

(Footnote continued on next page…)
                                                   4
and (3) lying to an employee based on the grievances and the attached documents
that he submitted seeking compensation. Id. at 40b-41b.
              On March 23, 2015, a hearing was conducted before Hearing
Examiner Kerns-Barr on the refiled Misconduct Number B558353.                         In the
Disciplinary Hearing Report, the Hearing Examiner stated the following, in
relevant part:

              [Inmate] pleads not guilty to [the charges].
              States he wants to know where the confiscation slip is for
              the altered property. States that he never said he arrived
              with these items. States that he never stated #702704.
              States that his original property and states that he never
              put that number on anything. [Hearing Examiner] notes
              that #702704 was marked as Exhibit C. States that he
              purchased the typewriter last year either June or July. He
              didn’t say that he had the typewriter when he arrived.
              States he has a confiscation slip but didn’t think he had to
              save his receipt of purchase. States he never does. . . .
              [Hearing Examiner] contacted Property and spoke to
              [Sergeant (Sgt.)] Grim. [Sgt.] Grim pulled the Inmate’s
              file and went through all of the commissary sheets from
              June and July of 2014. There was no purchase of a
              typewriter by Inmate[.] He also checked the property
              book from I block. They write down all the property that
              is delivered for each block. Inmate [] was not given a

(continued…)

               (2) makes, completes, executes, authenticates, issues or transfers
              any writing so that it purports to be the act of another who did not
              authorize that act, or to have been executed at a time or place or in
              a numbered sequence other than was in fact the case, or to be a
              copy of an original when no such original existed; or

               (3) utters any writing which he knows to be forged in a manner
              specified in paragraphs (1) or (2) of this subsection.

18 Pa. C.S. §4101(a).


                                               5
            typewriter in either of those months from Property. Also,
            the Sergeant checked the property card. The only thing
            on the property card was a TV remote that was purchased
            in September of 2014.
            Inmate states that he never attached 702704 as his
            Exhibit C. He sent his affidavit as Exhibit C. Inmate
            offers this as proof. ([Hearing Examiner] notes that all of
            Inmate’s other paperwork is dated and this one is not.)

            [Hearing Examiner] believes the written report of [Lt.]
            Williams over [Inmate’s] denial that [he] did not lie in
            the grievance when he stated he was missing a
            typewriter, which was neither on any of his prior
            property sheets, and SCI Greene has no record of him
            purchasing. Sgt. Grim . . . check[ed] three separate
            sources in which would have been written a purchase of a
            typewriter (Inmate stated he purchased after arriving at
            SCI [Greene]), and he found none. Inmate had a
            confiscation sheet he received for a typewriter but no
            purchase receipt. [Hearing Examiner] does not believe
            that the Inmate ever purchased a typewriter and therefore
            lie[d] on the grievance stating that his typewriter was
            missing. [Hearing Examiner] finds a preponderance of
            evidence to support [the] charge [of lying to an
            employee].
S.R.R. at 43b. Accordingly, the Hearing Examiner found Inmate guilty of lying to
an employee as alleged in Misconduct Number B558353, and imposed a sanction
of “90 days DC, effective 3/8/15.” Id.
            Inmate appealed the denial of Grievance Number 546908. In the
Final Appeal Decision, the Chief Grievance Officer recounted Inmate’s claims for
reimbursement “for the deliberate altering of [his] personal property.” S.R.R. at
21b. In denying the appeal, the Chief Grievance Officer stated the following:

            Regarding your watch, records reflect that it was not in
            working order. No notes were made on any property
            sheet indicating what condition the watch was in, only
            that it was not in working order. In regards to your lamp,
            records reflect that the condition of your lamp is due to

                                         6
              normal wear and tear on the items. No evidence was
              found to suggest that either of those items were damaged
              by staff as you suggest.

              In regards to your footlocker, there are two property
              sheets that indicate that your footlocker was and has been
              in very poor condition. While you do provide [a]
              property sheet that shows the footlocker to be in “mint
              condition” records reflect that this is a forged property
              sheet. Lastly, in regards to your typewriter, no evidence
              has been found to suggest that you were in possession of
              a typewriter. This office contact[ed] staff in Correctional
              Industries and found that there is no record of you
              successfully purchasing a typewriter.          While you
              attempted four times to purchase one, each time the item
              was rejected as “exceeded available balance.” Therefore,
              no evidence has been found to suggest that you were ever
              in possession of a typewriter. Due to this, this office
              finds that your grievance is frivolous and your requested
              relief is unwarranted.
Id.
              On May 3, 2015, and May 4, 2015, Inmate filed two additional
grievances regarding the confiscation and destruction of his footlocker. See S.R.R.
at 24b, 28b.     As recounted in the Initial Review Response to his first new
grievance:

              On 04/22/15, you were in ID 3 cell and staff conducted a
              shakedown on ID pod. Staff discovered a weapon and
              contraband in your cell. Misconduct #B558384 was
              generated and you were found guilty of #36 Possession
              of contraband and #42 Lying to an employee. You were
              sanctioned 90 days DC time, effective 06/06/15. On
              04/22/15, you were moved to FB-3 cell because of the
              incident. . . . The 2-10 F Unit property Officers
              inventoried your property on 05/15/15 and issued you,
              your in-cell property. Your actions caused you to be
              moved to F Unit because of the seriousness of the
              incident.
Id. at 24b.
                                          7
                 As recounted in the Initial Review Response to the second new
grievance:

                 On 05/14/15, I interviewed Sgt. Trout and he related the
                 following: We received Inmate [] on F Unit from I Unit
                 on 04/22/15. When the Inmate’s property arrived from I
                 Unit, I noticed that his footlocker was in very poor
                 condition. No one on the 2-10 F Unit Team dropped his
                 footlocker. The footlocker was transported here from I
                 Unit in that condition. The footlocker was in bad shape
                 and beyond repair. On 04/25/15, the F Unit Property
                 Officer attempted to have Inmate [] sign the confiscated
                 items receipt to destroy his footlocker, but he refused.
                 The C.I.R. was marked as refused, signed by two
                 Officers, and [the footlocker] was destroyed.
S.R.R. at 28b, 56b.
                 On November 23, 2015, Inmate filed the instant complaint in the trial
court, and a subsequent supplemental complaint, asserting the following relevant
claims against the Commonwealth Defendants: (1) violation of his rights under the
First Amendment to the United States Constitution5 by filing Misconduct Numbers

       5
           Section 1983 of Title 42 of the United States Code states, in relevant part:

                 Every person who, under color of any statute, . . . of any State . . .
                 subjects, or causes to be subjected, any citizen of the United States
                 or other person within the jurisdiction thereof to the deprivation of
                 any rights, privileges, or immunities secured by the Constitution
                 and Laws, shall be liable to the party injured in an action at law,
                 suit in equity, or other proper proceeding for redress[.]

42 U.S.C. §1983. “Section 1983 does not create substantive rights but, rather, is the vehicle for
vindicating rights conferred in the United States Constitution or in federal statutes.” Jae v.
Good, 946 A.2d 802, 809 (Pa. Cmwlth. 2008) (citation omitted). “To establish a prima facie
case under 42 U.S.C. §1983, a plaintiff must allege two elements: (1) the action occurred ‘under
color of state law’; and (2) the action is a deprivation of a constitutional right or a federal
statutory right.” Jones v. City of Philadelphia, 890 A.2d 1188, 1210 (Pa. Cmwlth. 2006)
(citation omitted).


                                                   8
B751007 and B558353 in retaliation for his filing Grievance Numbers 546908 and
550839; (2) violating his First Amendment rights by willfully destroying his
property in retaliation for his filing the foregoing grievances; and (3) conspiracy
and supervisory liability based on the foregoing violations. Following discovery,6
the Commonwealth Defendants filed a motion for summary judgment, which the
trial court granted, dismissing Inmate’s complaint.
                On appeal,7 Inmate claims8 that the trial court erred in granting
summary judgment with respect to: (1) the First Amendment violation of the filing

       6
          The initial trial court judge presiding over the matter sua sponte dismissed the
complaint with prejudice pursuant to Section 6602(e) of the Prison Litigation Reform Act, 42
Pa. C.S. §6602(e), because Inmate’s prison conditions action failed to state a claim upon which
relief may be granted. However, based on the Commonwealth’s concession that this dismissal
constituted reversible error, we vacated the trial court’s order, reinstated Inmate’s complaint, and
remanded the matter to the trial court for further proceedings. See Williams v. Shawley (Pa.
Cmwlth., No. 1149 C.D. 2016, filed January 5, 2017), slip op. at 3.

       7
           As this Court has explained:

                        Our scope of review of the trial court’s order granting
                summary judgment is limited to determining whether the trial court
                committed an error of law or abused its discretion. Summary
                judgment is properly granted where there is no genuine issue of
                material fact as to a necessary element of a cause of action and the
                moving party has established entitlement to judgment as a matter
                of law. “In order to withstand a motion for summary judgment, a
                non-moving party must produce sufficient evidence on an issue
                essential to h[is] case and on which []he bears the burden of proof
                such that a jury could return a verdict in h[is] favor.” We must
                view the record in the light most favorable to the opposing party,
                and all doubts as to the existence of a genuine issue of material fact
                must be resolved against the moving party. Summary judgment is
                properly granted only in those cases which are free and clear from
                doubt.

Todora v. Buskirk, 96 A.3d 414, 417 (Pa. Cmwlth. 2014) (citations omitted).


                                                  9
of Misconduct Number B751007 based on his filing of Grievance Number 550839;
(2) the First Amendment violation of the filing of Misconduct Number B558353
based on his filing of Grievance Number 546908; (3) the associated conspiracy and
supervisory liability claims; and (4) the Commonwealth Defendants’ “willful
destruction of [his] personal property and then destroying the video footage
witness[ing] it.” Statement of Questions Involved, Appellant’s Brief at 2.


                                                I.
               With respect to Inmate’s first two appellate claims, as the
Pennsylvania Supreme Court has explained:

                      Retaliation claims are guided by the United States
               Supreme Court’s decision in Turner v. Safley, 482 U.S.
78 [] (1987), which held “courts are ill equipped to deal
               with the increasingly urgent problems of prison
               administration . . .,” and great deference must be
               accorded to the administrative determinations of prison
               officials. Id. at 84-85 [] (citation omitted). The United
               States Supreme Court further recognized prison rules and
               regulations are presumptively valid unless a prisoner
               proves otherwise. Overton v. Bazzetta, 539 U.S. 126,
               132 [] (2003).
Yount v. Pennsylvania Department of Corrections, 966 A.2d 1115, 1119-20 (Pa.
2009). In order for Inmate to file a successful retaliation claim under the First


(continued…)
       8
         We reorder Inmate’s appellate claims in the interest of clarity. See also Pa. R.A.P.
2116(a) (“The statement of the questions involved must state concisely the issues to be resolved,
expressed in the terms and circumstances of the case but without unnecessary detail. The
statement will be deemed to include every subsidiary question fairly comprised therein. No
question will be considered unless it is stated in the statement of questions involved or is fairly
suggested thereby.) (emphasis added).


                                               10
Amendment, he was required to demonstrate: “(1) he engaged in constitutionally
protected conduct[9]; (2) the retaliation against that conduct resulted in adverse
action; (3) the protected conduct was a substantial and motivating factor for the
retaliation; and (4) the retaliatory action did not further a legitimate penological
goal.” Richardson v. Wetzel, 74 A.3d 353, 357 (Pa. Cmwlth. 2013).
               In this case, Inmate merely asserts that the temporal proximity
between his protected conduct and the filing of Misconduct Number B751007, and
the fact that he was not convicted of the disciplinary charges, precludes the entry of
summary judgment with respect to that retaliatory claim. See Appellant’s Brief at
5. However, these allegations alone are not sufficient to demonstrate the second
prong outlined above. See, e.g., Robinson v. Folino (Pa. Cmwlth., No. 1770 C.D.
2017, filed June 8, 2018), slip op. at 3 (footnote omitted),10 wherein we stated:

               [The] complaint does not allege facts sufficient to
               demonstrate an adverse action resulting from [the
               officer]’s alleged retaliation. Particularly, [the inmate]
               does not assert that he was actually sent to solitary
               confinement, as threatened by [the officer]. Furthermore,
               [the inmate] alleges that, because he filed a grievance
               against [the officer], he was issued a misconduct;
               however, that misconduct was ultimately dismissed.
               Therefore, we conclude that [the inmate] failed to satisfy
               the Yount test and, consequently, did not properly assert a
               retaliation claim under 42 U.S.C. §1983.
               Regarding Misconduct Number B558353, Inmate outlines the
conflicting evidence presented to the Hearing Examiner and contends that this does

       9
         An allegation of retaliation for filing a grievance or a lawsuit against Department staff
invokes the First Amendment right of access to the courts. Yount, 966 A.2d at 1121.

       10
          This unpublished opinion is cited for its persuasive value in accordance with Section
414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §69.414(a).


                                               11
not support the Hearing Examiner’s determination of guilt and presents a question
of fact precluding the entry of summary judgment on his retaliation claim. See
Appellant’s Brief at 9-15. However, as this Court has explained:

                    To determine whether th[e fourth] prong [of the
             Yount test] has been satisfied, this Court has applied the
             “some evidence” test established in Hartsfield v. Nichols,
             wherein the United States Court of Appeals for the
             Eighth Circuit concluded that “claims of retaliation fail if
             the alleged retaliatory conduct violations were issued for
             the actual violation of a prison rule. Thus, a defendant
             may successfully defend a retaliatory discipline claim by
             showing some evidence the inmate actually committed a
             rule violation.” 511 F.3d 826, 831 (8th Cir. 2008)
             (internal citations omitted).       The Hartsfield court
             explained that “a report from a correctional officer, even
             if disputed by the inmate and supported by no other
             evidence, legally suffices as ‘some evidence’ upon which
             to base a prison disciplinary violation.” Id. at 831.
Jordan v. PA Department of Corrections (Pa. Cmwlth., No. 416 M.D. 2016, filed
September 25, 2017), slip op. at 4. Further,

             [in] Horan v. Newingham, (Pa. Cmwlth., No. 2622 C.D.
             2015, filed October 24, 2016), slip op. at 5[, t]his Court
             found the “some evidence” standard to be “particularly
             apt because it [was] consonant with the fourth prong of
             the Yount test, which requires the prisoner to prove that
             the misconduct [did] not further a legitimate penological
             goal[.]”
Jordan, slip op. at 5.
             As outlined above, the Hearing Examiner extensively outlined the
evidence upon which she relied to support the determination of guilt and
imposition of a penalty with respect to Misconduct Number B558353. See S.R.R.
at 43b.    Additionally, as noted above, Section 93.9(a) of the Department’s
regulations specifically provides that “an inmate who submits a grievance for

                                         12
review which is false, frivolous or malicious may be subject to appropriate
disciplinary procedures.” 37 Pa. Code §93.9(a). Moreover, DC-ADM 801 lists
“Lying to an employee” as a “Class I [Misconduct] Charge” and as a “prohibited
behavior that may result in the commencement of disciplinary procedures.”
                In light of the foregoing, although Inmate has alleged facts contesting
the misconduct determination, Inmate has failed to sustain his burden under the
fourth prong of the Yount test to state facts rebutting the presumption that the
purportedly retaliatory action did not further a legitimate penological goal. In sum,
the trial court did not err in granting summary judgment with respect to Inmate’s
retaliation claims as he failed to allege facts satisfying the requisite second and
fourth prongs of the Yount test, and Inmate’s appellate claims to the contrary are
without merit.11


                                                 II.
                Because Inmate’s retaliation claims are meritless, his associated
conspiracy and supervisory liability claims are likewise without merit. Indeed, as
this Court has stated:




      11
           See Jordan, slip op. at 6, wherein we stated:

                        Based upon the foregoing, we conclude that Petitioner
                failed to meet his burden of establishing a claim to retaliation
                under the Yount test. Although he stated sufficient facts to show
                he engaged in constitutionally protected conduct, he failed to show
                that any retaliation against that conduct resulted in adverse action,
                that the constitutionally protected conduct was a substantial or
                motivating factor for the alleged retaliation, or that the retaliatory
                action did not further a legitimate penological goal.


                                                 13
             Plaintiff argues that the trial court abused its discretion
             by dismissing Plaintiff’s derivative claims of municipal
             liability, supervisory liability, and civil conspiracy, based
             upon its erroneous ruling that there had been no
             underlying constitutional [retaliation] violation to support
             those claims. Because we agree with the trial court’s
             conclusion that Plaintiff “failed to produce evidence of
             facts essential to [his] cause of action,” Pa. R.C.P. No.
             1035.2, we reject Plaintiff’s final argument.
Todora v. Buskirk, 96 A.3d 414, 420 (Pa. Cmwlth. 2014). As a result, the trial
court did not err in granting summary judgment with respect to Inmate’s
conspiracy and supervisory liability claims as well.


                                         III.
             Finally, Inmate claims that the trial court erred in granting summary
judgment with respect to his claims regarding the willful destruction of his watch,
table lamp, footlocker, television, and radio by Department employees. As this
Court has explained:

                    An action against Commonwealth parties is invalid
             if barred by provisions relating to sovereign immunity.
             Williams [v. Stickman, 917 A.2d 915, 917 (Pa. Cmwlth.
             2006)].     Generally, Commonwealth officials and
             employees acting within the scope of their duties are
             immune from suit, unless immunity is specifically
             waived. 1 Pa. C.S. §2310. “[S]overeign immunity [acts]
             as a bar to an action against Commonwealth parties, for
             damages arising out of a negligent act where the damages
             would be recoverable under the common law or a statute
             creating a cause of action if the injury were caused by a
             person not having available the defense of sovereign
             immunity.” 42 Pa. C.S. §8522(a) (emphasis added).
             Although there are delineated exceptions to sovereign
             immunity, they only apply to claims based in negligence.
             Id.; see Williams. Conversely, an action for intentional
             misconduct is barred by sovereign immunity if the
             Commonwealth actor was within the scope of his duties.
                                          14
                 Williams, 917 A.2d at 917; La Frankie v. Miklich, 618
A.2d 1145, 1149 (Pa. Cmwlth. 1992); see 1 Pa. C.S.
                 §2310. In other words, a Commonwealth defendant may
                 be held liable for negligence if the negligence falls into
                 one of the nine enumerated categories for which
                 immunity has been waived, but may not be held liable for
                 intentional acts, provided he was acting within the scope
                 of his duties. Williams; La Frankie.

                         Here, [the inmate] has alleged no cause of action
                 for which sovereign immunity has been waived. [The
                 inmate] sets forth a claim for damages for conversion.
                 Our Supreme Court has defined conversion as “an act of
                 willful interference with a chattel, done without lawful
                 justification, by which any person entitled thereto is
                 deprived of use and possession.” Norriton East Realty
                 Corp. v. Central-Penn National Bank, 254 A.2d 637, 638
                 (Pa. 1969). A claim for conversion arises from an
                 intentional, and not a negligent act,[12] thereby entitling
                 the Commonwealth defendants to sovereign immunity.
                 See Williams, 917 A.2d at 917; see also Stokes v. Gehr
                 (Pa. Cmwlth., No. 332 C.D. 2011, filed October 19,
                 2011), appeal denied, 40 A.3d 1238 (Pa. 2012).
Price v. Simcox (Pa. Cmwlth., No. 397 C.D. 2017, filed September 28, 2017), slip
op. at 4-5 (footnotes omitted). In the case sub judice, Inmate does not allege that
the Department employees were not acting within the scope of their employment at
the time of the purported “willful destruction of [his] personal property.” As a
result, they are immune from liability in this matter. Id.
                 Nevertheless, Inmate asserts that sovereign immunity from liability
for these claims has been waived pursuant to Section 8550 of the Judicial Code.13

       12
           See Norriton East Realty Corp., 254 A.2d at 638 (“Prosser describes the following
ways in which a conversion can be committed: . . . ‘[] Unreasonably withholding possession [of
a chattel] from one who has the right to it[; or] Seriously damaging or misusing the chattel in
defiance of the owner’s rights.’ Prosser, Torts §15 (2d ed. 1955).”).

       13
            42 Pa. C.S. §8550. Section 8550 states:
(Footnote continued on next page…)
                                                15
See Appellant’s Brief at 18, 20. However, by its terms, Section 8550 only applies
to local employees and the Department employees named herein are
Commonwealth employees subject to sovereign immunity. See Holt v. Northwest
Pennsylvania Training Partnership Consortium, Inc., 694 A.2d 1134, 1140 (Pa.
Cmwlth. 1997), wherein we stated, in relevant part:

              [A]n employee of the Commonwealth . . . acting within
              the scope of his or her employment or duties, is protected
              by sovereign immunity from the imposition of liability
              for intentional tort claims. Unlike for local agency
              employees, willful misconduct does not vitiate a
              Commonwealth employee’s immunity because sovereign
              immunity protects a Commonwealth employee acting
              within the scope of his or her employment from liability,
              even for intentional acts . . . .

              In this case, it is not disputed that the Commonwealth
              defendants were acting other than within the scope of
              their employment. . . .

              Because the record clearly supports that the
              Commonwealth defendants were acting within the scope
              of their employment when the acts alleged by [the
              employee] were allegedly committed, they are immune


(continued…)

                In any action against a local agency or employee thereof for
              damages on account of an injury caused by the act of the employee
              in which it is judicially determined that the act of the employee
              caused the injury and that such act constituted a crime, actual
              fraud, actual malice or willful misconduct, the provisions of
              sections 8545 (relating to official liability generally), 8546
              (relating to defense of official immunity), 8548 (relating to
              indemnity) and 8549 (relating to limitation on damages) shall not
              apply.

Id. (emphasis added).


                                             16
               from liability and the counts against them were properly
               dismissed.
Likewise, in the instant matter, the trial court properly granted summary judgment
with respect to the claims raised regarding the purported “willful destruction of
[Inmate’s] personal property” by the named Department employees.14
               Accordingly, the trial court’s order is affirmed.15




       14
           As a corollary to this claim, Inmate seeks damages for the purported intentional
destruction of video evidence. However, as outlined above, the named Department employees
are immune from suit with respect to any purported intentional tort in this regard. Moreover, a
cause of action for negligent spoliation of evidence does not exist under Pennsylvania law.
Pyeritz v. Commonwealth, 32 A.3d 687, 692-695 (Pa. 2011).

       15
           “This Court is not bound by the rationale of the trial court, and we may affirm the trial
court on any basis.” Commonwealth v. Williams, 73 A.3d 609, 617, n.4 (Pa. Super. 2013)
(citation omitted).


                                                17
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

La-Qun Williams,                     :
                                     :
                        Appellant    :
                                     :
                   v.                : No. 1250 C.D. 2018
                                     :
Tracy Shawley, et al.                :


PER CURIAM

                                    ORDER


            AND NOW, this 27th day of June, 2019, the order of the Greene
County Court of Common Pleas dated May 22, 2018, is AFFIRMED.